             Case 4:21-cv-04083-KAW Document 1 Filed 05/28/21 Page 1 of 9




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4   Woodland Hills, CA 91367
 5   Phone: (323) 306-4234
     Fax: 866-633-0228
 6
     tfriedman@ toddflaw.com
 7   abacon@ toddflaw.com
 8   mgeorge@toddflaw.com
     Attorneys for Plaintiff
 9
                        UNITED STATES DISTRICT COURT
10
                      NORTHERN DISTRICT OF CALIFORNIA
11
                                              )
12
     ABANTE ROOTER AND PLUMBING )                  Case No.
13   INC, individually and on behalf of all )
14   others similarly situated,               )    CLASS ACTION
                                              )
15   Plaintiff,                               )    COMPLAINT FOR VIOLATIONS
16                                            )    OF:
            vs.                               )
17                                                    1.      NEGLIGENT VIOLATIONS
                                              )
                                                              OF THE TELEPHONE
18   LGCY POWER, LLC; and DOES 1              )               CONSUMER PROTECTION
19   through 10, inclusive, and each of them, )               ACT [47 U.S.C. §227(b)]
                                              )       2.      WILLFUL VIOLATIONS
20                                                            OF THE TELEPHONE
     Defendant.                               )               CONSUMER PROTECTION
21                                            )               ACT [47 U.S.C. §227(b)]
                                              )
22
                                              )
23                                            )    DEMAND FOR JURY TRIAL
24
                                              )
                                              )
25                                            )
26         Plaintiff ABANTE ROOTER AND PLUMBING INC (“Plaintiff”),
27   individually and on behalf of all others similarly situated, alleges the following
28   upon information and belief based upon personal knowledge:


                                CLASS ACTION COMPLAINT
                                             -1-
                Case 4:21-cv-04083-KAW Document 1 Filed 05/28/21 Page 2 of 9




 1                               NATURE OF THE CASE
 2         1.      Plaintiff brings this action individually and on behalf of all others
 3   similarly situated seeking damages and any other available legal or equitable
 4   remedies resulting from the illegal actions of LGCY POWER, LLC (“Defendant”),
 5   in negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s
 6   cellular telephone in violation of the Telephone Consumer Protection Act, 47.
 7   U.S.C. § 227 et seq. (“TCPA”) and related regulations, thereby invading Plaintiff’s
 8   privacy.
 9                              JURISDICTION & VENUE
10         2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
11   a resident of California, seeks relief on behalf of a Class, which will result in at
12   least one class member belonging to a different state than that of Defendant, a
13   company incorporated in the state of Delaware. Plaintiff also seeks up to $1,500.00
14   in damages for each call in violation of the TCPA, which, when aggregated among
15   a proposed class in the thousands, exceeds the $5,000,000.00 threshold for federal
16   court jurisdiction. Therefore, both diversity jurisdiction and the damages threshold
17   under the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court
18   has jurisdiction.
19         3.      Venue is proper in the United States District Court for the Eastern
20   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
21   business within the State of California and Plaintiff resides within the County of
22   Alameda.
23                                        PARTIES
24         4.      Plaintiff, ABANTE ROOTER AND PLUMBING INC (“Plaintiff”),
25   is a rooting and plumbing business in Emeryville, California and is a “person” as
26   defined by 47 U.S.C. § 153 (39).
27         5.      Defendant, LGCY POWER, LLC (“Defendant”) is a solar panel sales
28   and installation company, and is a “person” as defined by 47 U.S.C. § 153 (39).


                                 CLASS ACTION COMPLAINT
                                              -2-
                  Case 4:21-cv-04083-KAW Document 1 Filed 05/28/21 Page 3 of 9




 1           6.      The above named Defendant, and its subsidiaries and agents, are
 2   collectively referred to as “Defendants.” The true names and capacities of the
 3   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 4   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 5   names. Each of the Defendants designated herein as a DOE is legally responsible
 6   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 7   Complaint to reflect the true names and capacities of the DOE Defendants when
 8   such identities become known.
 9           7.      Plaintiff is informed and believes that at all relevant times, each and
10   every Defendant was acting as an agent and/or employee of each of the other
11   Defendants and was acting within the course and scope of said agency and/or
12   employment with the full knowledge and consent of each of the other Defendants.
13   Plaintiff is informed and believes that each of the acts and/or omissions complained
14   of herein was made known to, and ratified by, each of the other Defendants.
15                                FACTUAL ALLEGATIONS
16           8.      Beginning in or around August 26, 2020, Defendant contacted
17   Plaintiff on Plaintiff’s cellular telephone number ending in -3803, in an attempt to
18   solicit Plaintiff to purchase Defendant’s services.
19           9.      Defendant used an “automatic telephone dialing system” as defined
20   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
21           10.     Defendant contacted or attempted to contact Plaintiff from telephone
22   numbers confirmed to belong to Defendant, including without limitation (210) 336-
23   1159.
24           11.     Defendant’s calls constituted calls that were not for emergency
25   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
26           12.     Defendant’s calls were placed to telephone number assigned to a
27   cellular telephone service for which Plaintiff incurs a charge for incoming calls
28   pursuant to 47 U.S.C. § 227(b)(1).


                                   CLASS ACTION COMPLAINT
                                                -3-
             Case 4:21-cv-04083-KAW Document 1 Filed 05/28/21 Page 4 of 9




 1         13.    During all relevant times, Defendant did not possess Plaintiff’s “prior
 2   express consent” to receive calls using an automatic telephone dialing system or an
 3   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
 4   227(b)(1)(A).
 5         14.    Defendant placed multiple calls soliciting its business to Plaintiff on
 6   its cellular telephone ending in -3803 beginning in or around August 26, 2020, and
 7   including September 7, 2020, and September 9, 2020.
 8         15.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 9   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
10         16.    Plaintiff received numerous solicitation calls from Defendant within a
11   12-month period.
12         17.    Upon information and belief, and based on Plaintiff’s experiences of
13   being called by Defendant despite having no prior relation to Plaintiff whatsoever,
14   and at all relevant times, Defendant failed to establish and implement reasonable
15   practices and procedures to effectively prevent telephone solicitations in violation
16   of the regulations prescribed under 47 U.S.C. § 227(c)(5).
17                               CLASS ALLEGATIONS
18         18.    Plaintiff brings this action individually and on behalf of all others
19   similarly situated, as a member of the proposed class (hereinafter, “The Class”),
20   defined as follows:
21
                  All persons within the United States who received any
22                solicitation/telemarketing   telephone   calls    from
23                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
24
                  system or an artificial or prerecorded voice and such
25                person had not previously consented to receiving such
26
                  calls within the four years prior to the filing of this
                  Complaint
27
28         19.    Plaintiff represents, and is a member of, The Class, consisting of all


                                CLASS ACTION COMPLAINT
                                             -4-
              Case 4:21-cv-04083-KAW Document 1 Filed 05/28/21 Page 5 of 9




 1   persons within the United States who received any solicitation/telemarketing
 2   telephone calls from Defendant to said person’s cellular telephone made through
 3   the use of any automatic telephone dialing system or an artificial or prerecorded
 4   voice and such person had not previously not provided their cellular telephone
 5   number to Defendant within the four years prior to the filing of this Complaint.
 6         20.    Defendant, its employees and agents are excluded from The Class.
 7   Plaintiff does not know the number of members in The Class, but believes the
 8   Class’s members number in the thousands, if not more. Thus, this matter should
 9   be certified as a Class Action to assist in the expeditious litigation of the matter.
10         21.    The Class is so numerous that the individual joinder of all of its
11   members is impractical. While the exact number and identities of The Class
12   members are unknown to Plaintiff at this time and can only be ascertained through
13   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
14   The Class includes thousands of members.           Plaintiff alleges that The Class
15   members may be ascertained by the records maintained by Defendant.
16         22.    Plaintiff and members of The Class were harmed by the acts of
17   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
18   and The Class members via their cellular telephones thereby causing Plaintiff and
19   The Class members to incur certain charges or reduced telephone time for which
20   Plaintiff and The Class members had previously paid by having to retrieve or
21   administer messages left by Defendant during those illegal calls, and invading the
22   privacy of said Plaintiff and The Class members.
23         23.    Common questions of fact and law exist as to all members of The
24   Class which predominate over any questions affecting only individual members of
25   The Class. These common legal and factual questions, which do not vary between
26   Class members, and which may be determined without reference to the individual
27   circumstances of any Class members, include, but are not limited to, the following:
28                a.     Whether, within the four years prior to the filing of this


                                 CLASS ACTION COMPLAINT
                                               -5-
              Case 4:21-cv-04083-KAW Document 1 Filed 05/28/21 Page 6 of 9




 1                      Complaint, Defendant made any telemarketing/solicitation call
 2                      (other than a call made for emergency purposes or made with
 3                      the prior express consent of the called party) to a Class member
 4                      using any automatic telephone dialing system or any artificial
 5                      or prerecorded voice to any telephone number assigned to a
 6                      cellular telephone service;
 7                b.    Whether Plaintiff and The Class members were damaged
 8                      thereby, and the extent of damages for such violation; and
 9                c.    Whether Defendant should be enjoined from engaging in such
10                      conduct in the future.
11         24.    As a person that received numerous telemarketing/solicitation calls
12   from Defendant using an automatic telephone dialing system or an artificial or
13   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
14   claims that are typical of The Class.
15         25.    Plaintiff will fairly and adequately protect the interests of the members
16   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
17   class actions.
18         26.    A class action is superior to other available methods of fair and
19   efficient adjudication of this controversy, since individual litigation of the claims
20   of all Class members is impracticable. Even if every Class’s member could afford
21   individual litigation, the court system could not. It would be unduly burdensome
22   to the courts in which individual litigation of numerous issues would proceed.
23   Individualized litigation would also present the potential for varying, inconsistent,
24   or contradictory judgments and would magnify the delay and expense to all parties
25   and to the court system resulting from multiple trials of the same complex factual
26   issues. By contrast, the conduct of this action as a class action presents fewer
27   management difficulties, conserves the resources of the parties and of the court
28   system, and protects the rights of each Class member.


                                CLASS ACTION COMPLAINT
                                              -6-
              Case 4:21-cv-04083-KAW Document 1 Filed 05/28/21 Page 7 of 9




 1         27.    The prosecution of separate actions by individual Class members
 2   would create a risk of adjudications with respect to them that would, as a practical
 3   matter, be dispositive of the interests of the other Class members not parties to such
 4   adjudications or that would substantially impair or impede the ability of such non-
 5   party Class members to protect their interests.
 6         28.    Defendant has acted or refused to act in respects generally applicable
 7   to The Class, thereby making appropriate final and injunctive relief with regard to
 8   the members of the Classes as a whole.
 9                             FIRST CAUSE OF ACTION
10          Negligent Violations of the Telephone Consumer Protection Act
11                                   47 U.S.C. §227(b).
12                                 On Behalf of The Class
13         29.    Plaintiff repeats and incorporates by reference into this cause of action
14   the allegations set forth above at Paragraphs 1-28.
15         30.    The foregoing acts and omissions of Defendant constitute numerous
16   and multiple negligent violations of the TCPA, including but not limited to each
17   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
18   47 U.S.C. § 227 (b)(1)(A).
19         31.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
20   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
21   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
22         32.    Plaintiff and The Class members are also entitled to and seek
23   injunctive relief prohibiting such conduct in the future.
24   ///
25   ///
26   ///
27   ///
28



                                  CLASS ACTION COMPLAINT
                                              -7-
             Case 4:21-cv-04083-KAW Document 1 Filed 05/28/21 Page 8 of 9




 1                           SECOND CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                           Act
 4                                   47 U.S.C. §227(b)
 5                                On Behalf of The Class
 6         33.    Plaintiff repeats and incorporates by reference into this cause of action
 7   the allegations set forth above at Paragraphs 1-28.
 8         34.    The foregoing acts and omissions of Defendant constitute numerous
 9   and multiple knowing and/or willful violations of the TCPA, including but not
10   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
11   and in particular 47 U.S.C. § 227 (b)(1)(A).
12         35.    As a result of Defendant’s knowing and/or willful violations of 47
13   U.S.C. § 227(b), Plaintiff and The Class members are entitled an award of
14   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
15   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
16         36.    Plaintiff and the Class members are also entitled to and seek injunctive
17   relief prohibiting such conduct in the future.
18                                PRAYER FOR RELIEF
19   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
20                             FIRST CAUSE OF ACTION
21          Negligent Violations of the Telephone Consumer Protection Act
22                                   47 U.S.C. §227(b)
23               • As a result of Defendant’s negligent violations of 47 U.S.C.
24                §227(b)(1), Plaintiff and The Class members are entitled to and
25                request $500 in statutory damages, for each and every violation,
26                pursuant to 47 U.S.C. 227(b)(3)(B).
27               • Any and all other relief that the Court deems just and proper.
28



                                 CLASS ACTION COMPLAINT
                                              -8-
              Case 4:21-cv-04083-KAW Document 1 Filed 05/28/21 Page 9 of 9




 1                           SECOND CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                            Act
 4                                    47 U.S.C. §227(b)
 5               • As a result of Defendant’s willful and/or knowing violations of 47
 6                U.S.C. §227(b)(1), Plaintiff and The Class members are entitled to
 7                and request treble damages, as provided by statute, up to $1,500, for
 8                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
 9                U.S.C. §227(b)(3)(C).
10               • Any and all other relief that the Court deems just and proper.
11                                    JURY DEMAND
12         37.    Pursuant to the Seventh Amendment to the Constitution of the United
13   States of America, Plaintiff is entitled to, and demands, a trial by jury.
14
15
16         Respectfully Submitted this 28th Day of May, 2021.
17                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
18
                                       By: /s/ Todd M. Friedman
19                                         Todd M. Friedman
20
                                           Law Offices of Todd M. Friedman
                                           Attorney for Plaintiff
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                               -9-
